Title: To Thomas Jefferson from Carlos Martínez de Irujo, [9 February 1801]
From: Irujo, Carlos Martínez de
To: Jefferson, Thomas



[9 Feb. 1801]

Le Chevalier d’Yrujo presents his compliments to Mr. Jefferson, & takes the liberty to inform him that when in Philadelphia the both Houses of congress used to meet on some solemn occassion, the Speaker of the House of Representatives was in the habit of inviting him by the Sergeant at Arms & a chair was provided for him on the right side of the Speaker—He understand congress is to meet the day after to morrow in the Senate room with an object, whose result cannot but be highly pleasant to the Chevalier, & in consequence, he addresses himself to Mr. Jefferson to Know if he could flatter himself to enjoie in the Senate the same distinction he has enjoied heretofore in the House of Representatives?
